DETAILED ACTION
This is the first Office Action regarding application number 17/531,990, filed on 11/22/2021, which claims foreign priority to KR 10-2020-0172471, filed on 12/10/2020.

Status of Claims
Claims 1-15 are currently pending.
Claims 1-15 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the phrase “farmland in which crops are grown”. The examiner finds this phrase fails to define sufficiently the bounds of the invention claimed because the phrase is ambiguous, indefinite, and capable of having multiple meanings or unknown meanings. For instance, what exactly is “farmland”? Is an orchard considered farmland? Must the crops be intentionally planted for it to be farmland? Must the planted vegetation be grown for harvest to be considered a “crop”?, or also for other uses, such as windbreak, etc?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a) as being anticipated by MEISNER (DE 102010048730 A1, English machine translation provided).
Regarding claim 1, MEISNER teaches a solar photovoltaic system comprising: 
a solar cell panel (solar array 2 having solar cells 3); and 
a reflector (7) spaced a predetermined distance from the solar cell panel, 
wherein at least a portion of a reflection surface of the reflector, which faces the solar cell panel, has a convexly curved surface (Fig. 2 illustrates that the reflector has curvature in a parabolic profile that curves convexly away from the solar cell panel face).

    PNG
    media_image1.png
    638
    463
    media_image1.png
    Greyscale


Regarding claim 2, MEISNER teaches the solar photovoltaic system of claim 1, wherein a bottom surface of the reflector is attached adjacent to the solar cell panel (button surface of reflector is attached adjacent to the solar cell panel and connects to support 17, Fig. 2).

Regarding claim 3, MEISNER teaches the solar photovoltaic system of claim 1, further comprising a support (17), wherein the solar cell panel and the reflector are disposed on the support (Fig. 2 illustrates that both the solar cell panel 3 and the reflector 7 are supported on the layer 17).

Regarding claim 4, MEISNER teaches the solar photovoltaic system of claim 3, but does not disclose expressly that the solar photovoltaic system is installed on farmland in which crops are grown. The examiner interprets this entire claim limitation as a recitation of intended use, and that it does not require further structure or function beyond what is already disclosed in the prior art.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2144(II). The examiner concludes that the structure of MEISNER anticipates the claimed system.

Regarding claim 5, MEISNER teaches the solar photovoltaic system of claim 4, wherein the solar cell panel has an inclination angle to the ground in a range from 60° to 120° (solar cell panel is illustrated in Fig. 2 to be oriented perpendicular, or 90 degrees, from the ground).

Regarding claim 6, MEISNER teaches the solar photovoltaic system of claim 4, wherein the solar cell panel has an inclination angle to the ground in a range from 80° to 100° (solar cell panel is illustrated in Fig. 2 to be oriented perpendicular, or 90 degrees, from the ground).

Regarding claim 7, MEISNER teaches the solar photovoltaic system of claim 4, wherein the reflector has a height equal to or less than that of the solar cell panel (Fig. 6 illustrates the same embodiment but with the glass cover 11 (or described as glass cover 12 in Fig. 2), and relative to the glass cover skilled artisans can see that the solar array 2 with solar cells 3 has a height equal to the reflector because they each touch at the top and at the bottom).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over MEISNER (DE 102010048730 A1, English machine translation provided) in view of SANKRITHI (US 2011/0277815 A1).
Regarding claim 8, MEISNER teaches the solar photovoltaic system of claim 1, but does not disclose expressly also comprising a floating structure disposed below the solar cell panel and the reflector to allow the solar cell panel and the reflector to float on water.
SANKRITHI teaches a solar photovoltaic system mounted on inflatable structures for use on water surfaces (para. 48).
It would have been obvious to skilled artisans to modify MEISNER and employ a floating structure for use on bodies of water as taught by SANKRITHI to allow for water cooler of the solar cells to prevent heat damage and maintain high conversion efficiency (SANKRITHI, para. 192).

Regarding claim 9, the combination of MEISNER and SANKRITHI teaches or would have suggested the solar photovoltaic system of claim 8, further comprising: a breakwater structure disposed on the floating structure to prevent waves from colliding with the solar cell panel, wherein the reflector is formed on the breakwater structure (SANKRITHI also describes employment of wave breaking means to block and reduce the magnitude of incoming waves, para. 198).

Regarding claim 10, the combination of MEISNER and SANKRITHI teaches or would have suggested the solar photovoltaic system of claim 8, wherein the floating structure comprises the breakwater structure (SANKRITHI also describes employment of wave breaking means to block and reduce the magnitude of incoming waves, para. 198; the floating structure and breakwater structure would be obvious to make integral together, MPEP 2144.04(V)(B)).

Regarding claim 11, the combination of MEISNER and SANKRITHI teaches or would have suggested the solar photovoltaic system of claim 9, wherein the reflector is attached to the breakwater structure in an integrated manner (obvious to make integral together the reflector and breakwater structure, MPEP 2144.04(V)(B)).


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over MEISNER (DE 102010048730 A1, English machine translation provided) in view of QU (CN 108551321 A1, English machine translation provided).
Regarding claims 12-14, MEISNER teaches the solar photovoltaic system of claims 1-3, but does not disclose expressly that the reflector is inclined so that an internal angle between a bottom surface of the reflector and a bottom surface of the solar cell panel is in a range from 60° to 150°.
QU teaches a solar photovoltaic system having a solar cell panel and a reflector, and that an angle between the solar panel and the reflector can be adjusted to improve the performance of the solar cell module and generating efficiency, and also that one preferred angle range is 50-120 degrees (paras. 6 and 8).
It would have been obvious to skilled artisans to modify MEISNER and employ an internal angle between a bottom surface of the reflector and a bottom surface of the solar cell panel to within the range claimed as taught by QU in order to improve the performance of the solar cell module and generating efficiency.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here the claimed range of 60-150 degrees overlaps with the prior art range of 50-120 degrees.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MEISNER (DE 102010048730 A1, English machine translation provided) in view of SANKRITHI (US 2011/0277815 A1), and further in view of QU (CN 108551321 A1, English machine translation provided).
Regarding claim 15, the combination of MEISNER and SANKRITHI teaches or would have suggested the solar photovoltaic system of claim 8, but does not disclose expressly that the reflector is inclined so that an internal angle between a bottom surface of the reflector and a bottom surface of the solar cell panel is in a range from 60° to 150°.
QU teaches a solar photovoltaic system having a solar cell panel and a reflector, and that an angle between the solar panel and the reflector can be adjusted to improve the performance of the solar cell module and generating efficiency, and also that one preferred angle range is 50-120 degrees (paras. 6 and 8).
It would have been obvious to skilled artisans to modify MEISNER and employ an internal angle between a bottom surface of the reflector and a bottom surface of the solar cell panel to within the range claimed as taught by QU in order to improve the performance of the solar cell module and generating efficiency.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here the claimed range of 60-150 degrees overlaps with the prior art range of 50-120 degrees.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721